Citation Nr: 0724297	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-05 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) nonservice-connected pension 
benefits for A.J.M. and M.M.M., the veteran's putative 
children.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from September 1971 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 Special Apportionment 
Decision of the Regional Office (RO), of the Department of 
Veterans Affairs (VA).  It is noted that the action decision 
was handled by the Denver, Colorado, RO and the Cleveland, 
Ohio, RO has been the RO in which the appellant has had 
contact.  

The claims folder indicates that the appellant requested that 
she be allowed to provide testimony before the Board.  A 
hearing time was set up for the appellant and that time was 
later changed to accommodate the appellant's schedule.  The 
appellant did not show up for the second hearing and she has 
not contacted the VA concerning her absence.  The Board must 
assume that the appellant no longer desires such a hearing.  

The appellant in this matter is the veteran's former spouse.  
A.J.M. and M.M.M. were borne to the appellant and the 
veteran, per the birth certificates contained in the claims 
folder.  Upon the veteran's and appellant's divorce, custody 
of A.J.M. and M.M.M. was granted to the appellant.  She, 
acting on her children's behalf, has brought this action.  It 
is further noted that the veteran proffered a statement in 
March 2006 challenging the paternity of M.M.M.  He claimed 
that M.M.M. was a product of a liaison between a cousin and 
his former spouse.  Nevertheless, a corrected or court-
changed birth certificate for M.M.M. has not been presented 
nor has any other state court documents that would change the 
paternity of M.M.M.  Therefore, because a number of state 
jurisdictions have recognized the veteran as the father of 
M.M.M. and there are no official court documents to counter 
that recognition, the Board also recognizes the veteran as 
the father of A.J.M. and M.M.M. for purposes of this claim.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the issue on appeal.

2.  The veteran is currently in receipt of a nonservice-
connected disability pension, in effect since June 1996.  

3.  The appellant is the veteran's former spouse.  The 
appellant and the veteran have two children.

4.  The veteran has been shown to be providing adequate 
monetary support for his two children with whom he does not 
reside.

5.  The appellant does not have a present financial hardship 
for the purpose of determination of a special apportionment.


CONCLUSIONS OF LAW

1.  The criteria for a general apportionment of the veteran's 
nonservice-connected disability pension for the support of 
his two children have not been met.  38 U.S.C.A. § 5307 (West 
2002); 38 C.F.R. § 3.450 (2006).

2.  The criteria for a special apportioned share of the 
veteran's nonservice-connected disability pension for the 
support of his two children have not been met.  38 U.S.C.A. § 
5307 (West 2002); 38 C.F.R. § 3.451 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

A claim for an apportionment is a "contested claim" and is 
subject to the special procedural regulations as set forth in 
38 C.F.R. §§ 19.100, 19.101, and 19.102 (2006).  The 
applicable contested claims procedures were followed in this 
case.  The parties have been provided notices and 
determinations related to the contested claim and advised of 
the applicable laws and regulations.  Moreover, both the 
veteran and the appellant have been informed of what evidence 
was required to substantiate the claim for apportionment.  

In this case, the issue turns on financial information.  Both 
parties, the veteran and his former spouse, were sent letters 
requesting financial information.  Both parties responded and 
that information has been included in the claims folder for 
review.  It is also noted that both the appellant and veteran 
did provide child support payment information/documentation 
and this also has been included in the claims folder for 
review.  The claims file contains all pertinent information 
regarding the amount of monies the veteran receives for his 
nonservice-connected pension and the amounts sent to the 
appellant.  With regard to the appellant, the Board has 
adequate information to decide the case.

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
was decided.  To the extent all notice has not been provided 
there is no prejudice to the appellant.  Those matters that 
pertain to the appropriate effective dates are not currently 
before the Board and the RO will have the opportunity to 
provide the required notice, if so required.  Hence, for the 
above reasons, the Board finds that development of the record 
is sufficiently complete to permit a fair and just resolution 
of the appeal, and there has been no prejudicial failure of 
notice or assistance to the appellant or veteran.

VA law provides that if a veteran is not living with his or 
her spouse or his or her children are not in the veteran's 
custody, all or any part of the pension payable on account of 
the veteran may be apportioned as may be prescribed by the 
Secretary.  See 38 U.S.C.A. § 5307 (West 2002).  A 
"general" apportionment may be paid if the veteran is not 
residing with his or her spouse or if his or her children are 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the spouse's or 
the children's support.  38 C.F.R. § 3.450 (2006).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that it is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450 (2006).  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

Additionally, a "special" apportionment may be paid where 
hardship is shown to exist but pension may be apportioned 
between the veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  38 C.F.R. § 3.451 (2006).  It is noted that, 
ordinarily, a special apportionment of more than 50 percent 
of a veteran's benefits would constitute undue hardship on 
him or her while apportionment of less than 20 percent of his 
or her benefits would not provide a reasonable amount for any 
apportionee.  Id.

In this case, VA records show entitlement to nonservice-
connected disability pension benefits was established in a 
July 1996 rating decision effective from June 1, 1996.  At 
the time in which the grant was made, the veteran was 
scheduled to receive benefits at the rate for a veteran with 
no dependents.  Shortly thereafter, the veteran submitted 
copies of birth certificates for A.J.M. and M.M.M.  Both 
documents showed the appellant as the mother of the children 
and the veteran as the father of the children.  In December 
1996, the veteran was informed that he would receive a 
nonservice-connected pension and included in the amount 
received, were monies for his two children.  

Eight years later, in March 2004, the appellant submitted a 
claim to the VA asking that she be provided an apportionment 
of the veteran's nonservice-connected pension income for the 
benefit of their children.  The appellant, in the forms 
submitted, indicated that she and the veteran had been 
divorced since 1993 and that she had custodial care of the 
children.  She further stated that the veteran had not 
provided court-ordered child support payments and she was 
seeking monies for the care of the children.  

The veteran was notified of the appellant's claim and was 
asked to provide financial data.  The veteran responded with 
an income statement along with copies of child support 
payments he had made over the years.  A breakdown of the 
financial data of both parties is provided below.

Item
Veteran (Amount 
in US dollars)
Appellant 
(Amount in US 
dollars)
Monthly VA benefits
$1220.00
$3310.00
Other Monthly Income
$0.00
$0.00
Total Monthly Income
$1220.00
$3310.00
Monthly Expenses
$1155.00
$2060.00
Net Income After Expenses
$65.00
$1250.00
Liquid Assets
$0.00
$700.00
Other Assets
$0.00
$0.00

In addition to the above financial documents, and as noted 
above, the veteran did provide receipts showing payment of 
child-support payments.  

The issue on appeal, therefore, revolves around whether the 
veteran is reasonably discharging his responsibility for his 
children's support.  38 C.F.R. § 3.450(a)(1)(ii) (2006).  The 
evidence indicates that the veteran has been paying 
approximately $65.00 a month to the appropriate state child 
support enforcement office.  While the veteran may owe the 
appellant child support payments from the past, the evidence 
does indicate that the veteran has been providing some 
support. Moreover, that support has been accepted and it is 
thus implied that the amount has been reasonable.  Therefore, 
it is the conclusion of the Board that the veteran has been 
reasonably discharging his responsibility for his children's 
support.  The Board is aware of the appellant's sentiments in 
that she feels the veteran should do more; however, the 
evidence of record shows that he is providing support to his 
two dependent children.  Considering the available evidence 
in light of the applicable regulations, the Board determines 
that apportionment of the veteran's pension compensation is 
not appropriate. 

The Board also finds that the appellant is not entitled to a 
special apportionment under 38 C.F.R. § 3.451 (2006) on 
behalf of the veteran's minor children.  A special 
apportionment is meant to provide for an apportionment in 
situations where the veteran is reasonably discharging his 
responsibility for the support of his dependents, but special 
circumstances exist which warrant giving the dependents 
additional support.  In this case, the appellant's reported 
monthly income and expenses do not indicate financial 
hardship.  Therefore, the Board finds the appellant has not 
demonstrated a present financial hardship and a special 
apportionment is not warranted.  To this extent, her claim 
must also be denied.

The "benefit-of-the-doubt" rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both the appellant and the veteran.  
Elias v. Brown, 10 Vet. App. 259, 263 (1997).




ORDER

Entitlement to a general and special apportionment of the 
veteran's nonservice-connected disability pension for minor 
children is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


